EXHIBIT 10.1

FOURTH AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT LOAN AGREEMENT

GREENWOOD FINANCIAL, INC.,

A DELAWARE CORPORATION,

AND CERTAIN AFFILIATES

Borrowers

ORLEANS HOMEBUILDERS, INC.,

A DELAWARE CORPORATION

Guarantor

WACHOVIA BANK, NATIONAL ASSOCIATION

Administrative Agent

WACHOVIA CAPITAL MARKETS, LLC

Lead Arranger

BANK OF AMERICA, N.A.

Syndication Agent

SOVEREIGN BANK

Documentation Agent

MANUFACTURERS AND TRADERS TRUST COMPANY

Documentation Agent

NATIONAL CITY BANK

Documentation Agent

WACHOVIA BANK, NATIONAL ASSOCIATION

FIRSTRUST BANK

GUARANTY BANK

CITIZENS BANK OF PENNSYLVANIA

COMMERCE BANK, N.A.

SUNTRUST BANK

REGIONS BANK

FRANKLIN BANK, SSB

COMERICA BANK

COMPASS BANK, an Alabama Banking Corporation

JPMORGAN CHASE BANK, N.A.

LASALLE BANK NATIONAL ASSOCIATION

DEUTSCHE BANK TRUST COMPANY AMERICAS

Lenders

Executed: as of September 6, 2007


--------------------------------------------------------------------------------


FOURTH AMENDMENT TO AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT

This Fourth Amendment to Amended and Restated Revolving Credit Loan Agreement
(“this Amendment”), executed as of September 6, 2007, but effective as of the
Effective Date, by and among GREENWOOD FINANCIAL, INC., a Delaware corporation
(“Master Borrower”), each of the other entities identified on Schedule 1.1A that
is attached hereto as “Borrowers,” ORLEANS HOMEBUILDERS, INC., as Delaware
corporation as guarantor (“Guarantor”), the Lenders who are a party hereto, and
WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent for the Lenders (“Agent”).

BACKGROUND

A.            Master Borrower, Agent, the Lenders, Guarantor and the Borrowers
are parties to an Amended and Restated Revolving Credit Loan Agreement dated as
of January 24, 2006, and amended by a First Amendment to Amended and Restated
Revolving Credit Loan Agreement dated as of November 1, 2006, a Second Amendment
to Amended and Restated Revolving Credit Loan Agreement executed as of February
7, 2007, and a Third Amendment to Amended and Restated Revolving Credit Loan
Agreement executed May 8, 2007 (as so amended, the “Agreement”).  All
capitalized terms used but not specifically defined herein have the meanings
defined in the Agreement.

B.            Pursuant to Section 2.13 of the Agreement, Master Borrower has
requested that the Maturity Date be postponed.

C.            The parties hereto desire to modify and amend the Agreement in the
manner set forth in this Amendment.

D.            OHI Financing, Inc. and the Bank of New York Trust Company,
National Association, a national banking association (as successor to JPMorgan
Chase Bank, National Association, a national banking association), as trustee
(the “Trustee”) entered into Supplemental Indenture No. 1 (the “Supplemental
Indenture”), dated as of August 13, 2007, to the Junior Subordinated Indenture,
dated as of November 23, 2005 among OHI Financing, Inc. and the Trustee (the
“Indenture”), and by letter dated August 10, 2007 from the Agent to the
Guarantor, Agent confirmed that the debt securities issued pursuant to the
Indenture and the related transactions described in Supplemental Indenture
continue to constitute Permitted Subordinated Debt pursuant to the terms of the
Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:


1.             EFFECT OF THIS AMENDMENT.  THIS AMENDMENT SHALL BECOME EFFECTIVE
(BUT AS OF THE EFFECTIVE DATE) ONLY UPON THE (I) EXECUTION OF THIS AMENDMENT BY
THE BORROWERS, GUARANTOR, AGENT AND REQUISITE LENDERS AND (II) THE SUPPLEMENTAL
INDENTURE BECOMING EFFECTIVE IN ACCORDANCE WITH ITS TERMS.


--------------------------------------------------------------------------------



2.             DEFINITIONS.


2.1           THE FOLLOWING TERMS DEFINED IN THIS SECTION 2 OF THIS AMENDMENT
SHALL REPLACE, AS OF THE EFFECTIVE DATE, THE DEFINITIONS OF SUCH TERMS THAT WERE
CONTAINED IN SECTION 1.1 OF THE AGREEMENT:

“Adjusted EBITDA” means, with respect to a Relevant Accounting Period, (i) net
income minus (ii) interest income plus (iii) non-cash charges and expenses
(including, but not limited to, impairment charges, asset write-offs, abandoned
project charges, deposit forfeitures and write offs of other pre-acquisition
costs, and other similar amounts, and non-cash compensation expense recorded
from grants of stock appreciation rights, stock options, restricted stock or
similar rights) plus (iv) extraordinary losses plus (v) net income from Joint
Ventures up to the amount of cash actually distributed to Guarantor plus (vi)
any loss from (a) the early extinguishment of Debt or (b) Swap Contracts or
other hedging obligations or other derivative instruments (including the
application of Statement of Financial Accounting Standards No. 133) minus (vii)
any net income from (a) the early extinguishment of Debt or (b) Swap Contracts
(including the application of Statement of Financial Accounting Standards No.
133) minus (viii) non-cash credits minus (ix) extraordinary gains plus (x) state
and federal income taxes, (xi) depreciation and amortization, (xii) interest
expensed in the cost of goods sold and (xiii) interest expensed from operations.

“Applicable Spread” means the rate per annum determined from time to time in
accordance with the following:

(i)            If the relevant Leverage Ratio is:

 

the Applicable Spread shall be:

Not greater than 1.75:1

 

2.275% (227.5 “basis points”)

Greater than 1.75:1 and not greater than 2.00:1

 

2.500% (250.0 “basis points”)

Greater than 2.00:1 and not greater than 2.50:1

 

2.625% (262.5 “basis points”)

Greater than 2.50:1

 

2.750% (275.0 “basis points”)

 

(ii)           The Applicable Spread shall be adjusted quarterly as provided in
Section 2.4.2.

“Consolidated Tangible Net Worth” means, as calculated for any date after June
30, 2007, (i) Guarantor’s GAAP net worth (excluding the effects of any other
comprehensive income (loss) attributable to any Swap Contract) minus (ii)
goodwill, patents, trademarks, tradenames, organization expense, unamortized
debt discount and expense and other intangibles as shown in the Financial
Statements as of the last day of the Last Reported Fiscal Quarter plus (iii) the
amount of any unfunded liability attributable to Guarantor’s Supplemental
Executive Retirement Plan (but only to the extent of any intangible asset
attributable to such plan) and as calculated for any date on or prior to June
30, 2007 “Consolidated Tangible Net Worth” has the meaning set forth in the
Agreement prior to this Amendment.

“Debt Service” means, with respect to a Relevant Accounting Period, (i) interest
paid (whether expensed or capitalized) as reported on Guarantor’s Financial
Statements plus (ii) required principal payments on any Debt (excluding (a)
with, respect to any permitted purchase money mortgage debt, release prices paid
upon the conveyance of any Unit, and

2


--------------------------------------------------------------------------------


(b) principal payments of Loans, Swing Line Loans and Letter of Credit Advances)
plus (iii) mandatory preferred stock dividends minus (iv) interest income.

“Collateral Release Date” means the date as of which Borrowers shall no longer
be required to provide any Collateral for the Indebtedness, which date shall be
determined by the unanimous consent of the Lenders, in writing.

“Facility Amount” means $585,000,000, which includes the $125,000,000 Letter of
Credit Sublimit and the $25,000,000 Swingline Limit and shall be subject to
increase in accordance with the provisions of Section 2.1.1.2.

“Leverage Ratio” means, at any time, the ratio of Guarantor’s Consolidated Total
Indebtedness to Guarantor’s Consolidated Adjusted Tangible Net Worth; provided,
however, that only for purposes of determining Guarantor’s Leverage Ratio, the
amount of Guarantor’s Consolidated Total Indebtedness as of any date shall be
reduced by the amount of any restricted cash from the sale of settled Units due
from title companies on such date if and to the extent the Guarantor’s
Consolidated Total Indebtedness is reduced within four (4) Business Days after
such date by application of any such amounts of restricted cash due from title
companies.

“Maturity Date” means December 20, 2009, subject to Section 2.13.

“Revolving Sublimit” means $585,000,000, and shall be subject to increase in
accordance with the provisions of Section 2.1.1.2.

“Qualifying Agreement of Sale” means a valid, bona-fide agreement of sale for a
Unit with an unrelated third-party purchaser who is not an Affiliate of
Guarantor or of any Borrower, for fair market value, subject to the following
conditions and limitations:

(i)            provides for a cash deposit of at least 5% of the purchase price,
except that (A) the cash deposit with respect to agreements of sale for Units in
the Richmond, Virginia, MSA may be $10,000 in lieu of 5% of the purchase price
and (B) the cash deposit with respect to agreements of sale for Units in the
Phoenix, Arizona MSA may be $10,000 in lieu of 5% of the purchase price; and

(ii)           contains no contingency other than for a mortgage commitment
which does not exceed 95% (97% if the required mortgage is to be FHA-insured) of
the gross sales price of the Unit and which is not contingent upon the sale or
lease of any other real estate (and which contingency provision (unless the
subject Unit is in the Richmond, Virginia, MSA) specifically provides that if
the financing commitment does include such a sale or lease contingency, such
contingency will not affect the purchaser’s obligation to close under the
agreement of sale).


2.2           THE FOLLOWING DEFINITIONS ARE HEREBY ADDED TO SECTION 1.1 OF THE
AGREEMENT:

“Cash Equivalents” means (i) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than

3


--------------------------------------------------------------------------------


one (1) year from the date of acquisition, (ii) time deposits, certificates of
deposit or bankers’ acceptances of any commercial bank incorporated under the
laws of the United States or any state thereof, having capital and unimpared
surplus in excess of $500,000,000 (any such bank, an “Approved Bank”), with such
deposits, acceptances or certificates having maturities of not more than one (1)
year from the date of acquisition, (iii) repurchase obligations with a term of
not more than seven (7) days for underlying securities of the types described in
clauses (i) and (ii) above entered into with any Approved Bank, (iv) commercial
paper or finance company paper issued by any Person incorporated under the laws
of the United States or any state thereof and rated at least A-1 or the
equivalent thereof by Standard & Poor’s Corporation or at least P-1 or the
equivalent thereof by Moody’s Investors Service, Inc., and in each case maturing
not more than one year after the date of acquisition, and (v) investments in
money market funds or mutual funds, at least eighty-five percent (85%) of whose
assets consist of securities and other obligations of the type described in
clauses (i) through (iv) above.  All such Cash Equivalents must be denominated
solely for payment in Dollars.  Overnight deposits and demand deposits
maintained in the ordinary course of business shall be considered cash.

“Cash Flow Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of Guarantor’s CFFO to Debt Service for the Relevant Accounting Period
then ended.

“Cash Flow from Operations” and “CFFO” means, with respect to each Relevant
Accounting Period, (i) net cash provided from (or used in) operating activities
plus (ii) proceeds from the disposition of Model Units that are subject to a
sale-leaseback transaction, to the extent that such proceeds are not included in
net cash provided from operating activities, plus (iii) interest expensed in the
cost of goods sold plus (iv) interest expensed from operations minus
(v) interest income.

“Debt Service Coverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of Guarantor’s Adjusted EBITDA to Debt Service for the Relevant
Accounting Period then ended.

“Liquidity” means, at any time, the sum of all (i) cash (including without
limitation restricted cash from the sale of settled Units due from title
companies) and Cash Equivalents of Guarantor and all Borrowers, each on a
consolidated basis plus (ii) the amount by which the then-current Borrowing Base
Availability exceeds the then-outstanding principal balance of the Line of
Credit.


2.3           CLAUSE (IV) OF THE DEFINITION OF “PERMITTED DEBT” IS HEREBY
DELETED AND THE FOLLOWING IS INSERTED IN ITS PLACE, AS OF THE EFFECTIVE DATE:

(iv) purchase money mortgage loans borrowed in connection with the acquisition
of land, the outstanding principal amount of which, in the aggregate at any
time, is not greater than $50,000,000, except to the extent that a higher
aggregate principal amount of purchase money mortgage loans has been approved by
Requisite Lenders; provided, in any event, that Agent shall have determined in
good faith (which determination shall be subject to the same limitations and
qualifications contained in the last paragraph of Section 7.1) that the
covenants of Borrower, if any, contained in any purchase money loan document are
(when taken together as a whole) no more restrictive than the covenants
contained in Articles VI, VII and VIII hereof.

4


--------------------------------------------------------------------------------



2.4           THE DEFINITION “DEBT SERVICE RATIO” CONTAINED IN SECTION 1.1 OF
THE AGREEMENT IS HEREBY DELETED AS OF THE EFFECTIVE DATE.


2.5           UPON THE EXECUTION OF THIS AMENDMENT BY BORROWERS, GUARANTOR,
AGENT AND REQUISITE LENDERS AND THE SUPPLEMENTAL INDENTURE BECOMING EFFECTIVE IN
ACCORDANCE WITH ITS TERMS, THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF JUNE 30,
2007 (THE “EFFECTIVE DATE”).


3.             COMMITMENTS.  THE COMMITMENT OF EACH LENDER, BASED UPON THE
FACILITY AMOUNT AS REDUCED BY THIS AMENDMENT, IS AS SET FORTH ON SCHEDULE 2 TO
THIS AMENDMENT.


4.             INCREASE OF FACILITY AMOUNT.  NOTWITHSTANDING THE PROVISIONS OF
SECTION 2.1.1.2 OF THE AGREEMENT, THE MAXIMUM AMOUNT TO WHICH THE FACILITY
AMOUNT AND THE REVOLVING SUBLIMIT MAY BE INCREASED PURSUANT TO THE PROVISIONS
THEREOF SHALL BE $100,000,000 IN EXCESS OF THE AGGREGATE COMMITMENTS OF THE
LENDERS WHO, AT THE TIME SUCH INCREASE IS REQUESTED, ARE NOT REJECTING LENDERS.


5.             APPLICABLE SPREAD.


5.1           NOTWITHSTANDING THE PROVISIONS OF SECTION 2.4.2 OF THE AGREEMENT,
THE APPLICABLE SPREAD SHALL BE RE-CALCULATED AND ADJUSTED ON AND AS OF SEPTEMBER
1, 2007 BASED UPON THE COVENANT COMPLIANCE CERTIFICATE THAT IS REQUIRED TO BE
DELIVERED ON AUGUST 19, 2007.


5.2           THE THIRD SENTENCE OF SECTION 2.4.2 OF THE AGREEMENT IS HEREBY
DELETED AND THE FOLLOWING IS INSERTED IN ITS PLACE:


IF A COMPLIANCE CERTIFICATE IS NOT DELIVERED WHEN DUE, THEN THE APPLICABLE
SPREAD (I) SHALL BE ADJUSTED, ON THE BUSINESS DAY ON WHICH THE COMPLIANCE
CERTIFICATE WAS DUE, TO THE HIGHEST OF THE POSSIBLE RATES OF THE APPLICABLE
SPREAD AND (II) SHALL CONTINUE IN EFFECT AT THAT RATE UNTIL BORROWERS DELIVER TO
AGENT THE DELINQUENT COMPLIANCE CERTIFICATE, WHEREUPON THE APPLICABLE SPREAD
SHALL BE ADJUSTED, IF REQUIRED, AS OF THE DATE SUCH COMPLIANCE CERTIFICATE IS
DELIVERED, BASED ON SUCH COMPLIANCE CERTIFICATE.


6.             PREPAYMENTS; REQUESTS FOR ADVANCES.


6.1           SECTION 2.7.1 OF THE AGREEMENT IS HEREBY DELETED AND THE FOLLOWING
IS INSERTED IN ITS PLACE:

2.7.1        Borrowers may make no more than six (6) payments of principal of
the Indebtedness during any calendar month (provided that payments of the
principal of Letter of Credit Advances and of Swing Line Loans and payments made
by Borrowers pursuant to Section 2.7.2 during any month shall not be subject to
such limit).  The acceptance by Lenders of any prepayment when there is an Event
of Default in existence shall not constitute a waiver, release or accord and
satisfaction thereof or of any rights in respect thereto by the Lenders.


6.2           NOTWITHSTANDING ANY CONTRARY PROVISION IN SECTION 2.12.1 OF THE
AGREEMENT, BUT SUBJECT TO THE PARENTHETICAL QUALIFICATIONS CONTAINED IN THE LAST
SENTENCE OF SECTION 2.12.1, BORROWERS MAY REQUEST UP TO SIX (6) ADVANCES OF
LOANS UNDER THE LINE OF CREDIT DURING ANY CALENDAR MONTH.

5


--------------------------------------------------------------------------------



7.             RELEASE OF COLLATERAL.  SECTION 2.11.2 OF THE AGREEMENT IS HEREBY
DELETED AND THE FOLLOWING IS INSERTED IN ITS PLACE:

2.11.2      Master Borrower may from time to time, but not more frequently than
annually, by written notice to Agent request that the Lenders agree to release
all Collateral for the Indebtedness.  If the Lenders unanimously so agree, Agent
shall advise Master Borrower and if no Event of Default then exists, Agent shall
promptly after the Collateral Release Date deliver to Master Borrower such
releases of liens, satisfaction pieces or other instruments that are appropriate
to cause all Mortgages then held by Agent to be satisfied of record.  The cost
of preparation of such instruments shall be Lenders’ Costs and Borrowers shall
be responsible to effect the proper recording of such instruments.


8.             POSTPONEMENT OF MATURITY DATE.


8.1           IF ALL OR A PORTION OF THE COMMITMENT OF A REJECTING LENDER IS
THEREAFTER ASSIGNED IN ACCORDANCE WITH THE PROVISIONS OF THE AGREEMENT, THE
ASSIGNEE THEREOF MAY, BY WRITTEN NOTICE TO AGENT AND MASTER BORROWER WAIVE THE
OBLIGATIONS OF BORROWERS TO REPAY SUCH ASSIGNEE’S PRO RATA SHARE OF THE
INDEBTEDNESS ON THE REJECTING LENDER’S FACILITY TERMINATION DATE THAT IS
APPLICABLE TO SUCH ASSIGNED COMMITMENT, AS WOULD OTHERWISE BE REQUIRED BY
SECTION 2.13.2 OF THE AGREEMENT, IN WHICH EVENT (I) SUCH PRO RATA SHARE OF THE
INDEBTEDNESS SHALL BE PAYABLE AS ELSEWHERE PROVIDED IN THE AGREEMENT AND
(II) MASTER BORROWER SHALL NOT HAVE THE RIGHT TO TERMINATE SUCH ASSIGNEE’S
COMMITMENT AS DESCRIBED IN SECTION 2.13.3 OF THE AGREEMENT.

8.2           The following is added at the end of Section 2.13.3 of the
Agreement:

Notwithstanding anything to the contrary contained in this Section 2.13.3, no
Rejecting Lender’s Commitment may be so terminated by Master Borrower as of a
date that is prior to December 20, 2008.

8.3           Each reference in Section 2.13 of the Agreement to “Section
13.9.6” is hereby replaced with “Section 13.9.7.”


9.             BORROWING BASE AVAILABILITY.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN SECTION 3.3.2.4 OF THE AGREEMENT, THE MAXIMUM BORROWING
BASE AVAILABILITY ATTRIBUTABLE TO ASSET CLASS (II), INCLUDING MODELS, DETERMINED
ON THE BASIS OF ANY BORROWING BASE CERTIFICATE THAT IS PROVIDED IN ACCORDANCE
WITH SECTION 3.4 AND IS DATED AS OF A DATE THAT IS AFTER JULY 31, 2007 AND IS ON
OR BEFORE DECEMBER 31, 2007 SHALL NOT EXCEED 45% OF THE AGGREGATE BORROWING BASE
AVAILABILITY ATTRIBUTABLE TO ASSET CLASSES (I) AND (II) (INCLUDING MODEL UNITS)
AS SHOWN ON SUCH BORROWING BASE CERTIFICATE.  THE MAXIMUM BORROWING BASE
AVAILABILITY ATTRIBUTABLE TO ASSET CLASS (II), INCLUDING MODELS, DETERMINED ON
THE BASIS OF ANY BORROWING BASE CERTIFICATE THAT IS DATED AS OF A DATE THAT IS
AFTER DECEMBER 31, 2007, SHALL NOT EXCEED 37.5% OF THE AGGREGATE BORROWING BASE
AVAILABILITY ATTRIBUTABLE TO ASSET CLASSES (I) AND (II) (INCLUDING MODEL UNITS)
AS SHOWN ON SUCH BORROWING BASE CERTIFICATE.


10.           REPORTING REQUIREMENTS.  SECTION 6.1.2 OF THE AGREEMENT IS DELETED
AND THE FOLLOWING INSERTED IN ITS PLACE:

6


--------------------------------------------------------------------------------


6.1.2        As soon as available, and in any event within fifty (50) days after
the close of each of the first three Fiscal Quarters and eighty (80) days after
the close of each fourth Fiscal Quarter (or within five (5) Business Days after
Guarantor files its Annual Report on Form 10-K for such Fiscal Year, if
earlier), unaudited management-prepared quarterly Financial Statements of
Guarantor (which shall include a Consolidated Balance Sheet and a Consolidated
Statement of Operations) as of the end of each Fiscal Quarter, all in reasonable
detail and prepared in conformity with GAAP, applied on a basis consistent with
that of the preceding Fiscal Year. Such statements shall be certified as to
their correctness by the chief financial officer of Guarantor.


11.           PERMITTED SUBORDINATED DEBT.  NOTWITHSTANDING THE PROVISIONS OF
SECTION 7.1(VIII) OF THE AGREEMENT, PERMITTED SUBORDINATED DEBT SHALL MEAN ONLY
(I) THE DEBT INCURRED PURSUANT TO (A) THAT CERTAIN JUNIOR SUBORDINATED INDENTURE
DATED AS OF NOVEMBER 23, 2005, BETWEEN OHI FINANCING, INC. AND JPMORGAN CHASE
BANK NATIONAL ASSOCIATION, AS AMENDED BY THE SUPPLEMENTAL INDENTURE AND (B) THAT
CERTAIN JUNIOR SUBORDINATED INDENTURE DATED AS OF SEPTEMBER 20, 2005, AMONG OHI
FINANCING, INC. GUARANTOR AND WILMINGTON TRUST COMPANY, AND (II) PERMITTED
SUBORDINATED DEBT ISSUED OR INCURRED IN EXCHANGE FOR, OR THE NET PROCEEDS OF
WHICH ARE USED TO EXTEND, REFINANCE, RENEW, REPAY, REPLACE, DEFEASE OR REFUND,
(A) THE PERMITTED SUBORDINATED DEBT DESCRIBED IN THE FOREGOING CLAUSE (I) OR (B)
PERMITTED SUBORDINATED DEBT PREVIOUSLY ISSUED OR INCURRED PURSUANT TO CLAUSE (A)
OF THIS CLAUSE (II), PROVIDED THAT THE PRINCIPAL AMOUNT (OR ACCRETED VALUE, IF
APPLICABLE) OF THE PERMITTED SUBORDINATED DEBT ISSUED OR INCURRED PURSUANT TO
THIS CLAUSE (II) DOES NOT EXCEED THE PRINCIPAL AMOUNT (OR ACCRETED VALUE, IF
APPLICABLE) OF THE PERMITTED SUBORDINATED DEBT SO EXTENDED, REFINANCED, RENEWED,
REPLACED, DEFEASED OR REFUNDED (PLUS ALL ACCRUED AND UNPAID INTEREST THEREON AND
THE AMOUNT OF ANY REASONABLY DETERMINED PREMIUM NECESSARY TO ACCOMPLISH THE
REFINANCING AND SUCH REASONABLE EXPENSES INCURRED IN CONNECTION THEREWITH).


12.           ADDITIONAL NEGATIVE COVENANTS.

The following provision is added to Article VII of the Agreement:

7.6           Restricted Payments.  Permit (i) Guarantor or any Borrower to (a)
repurchase, in any manner, any stock or other equity securities heretofore
issued by Guarantor or any Borrower, or (b) pay dividends on any common stock in
excess of $0.08 per outstanding share per Fiscal Year (paid on a quarterly basis
at $0.02 per share per quarter) (such per share dividend amounts to be adjusted
for any stock split) or (ii) Guarantor or any Borrower to redeem, repay
principal of or retire any Permitted Subordinated Debt prior to the scheduled
maturity or due date thereof; provided, however, that Guarantor or any Borrower
may redeem, repay principal of or retire any Permitted Subordinated Debt with
other Permitted Subordinated Debt as provided elsewhere in this Agreement.


13.           FINANCIAL COVENANTS.  ARTICLE VIII OF THE AGREEMENT IS HEREBY
DELETED, AS OF THE EFFECTIVE DATE, AND THE FOLLOWING IS INSERTED IN ITS PLACE:

7


--------------------------------------------------------------------------------


ARTICLE VIII. FINANCIAL COVENANTS

So long as the Obligations shall remain unpaid or Lenders have any obligation to
make Loans or issue Letters of Credit hereunder, Borrowers shall comply with the
following covenants.  For purposes of all calculations made for purposes of
determining compliance with the financial covenants contained in this Article
VIII and the interpretation of any defined terms used in this Article VIII,
assets and liabilities associated with option or land bank arrangements of any
Borrower or Affiliate of Guarantor that are required to be included in the
balance sheet of Guarantor, solely due to Interpretation Number 46, as issued by
the Financial Accounting Standards Board in January 2003 (as revised), shall not
be included within the calculation performed to determine compliance with the
covenants contained in Sections 8.2, 8.3, 8.4, 8.5 or 8.8 hereof.  Compliance
with the covenants contained in this Article VIII shall, as appropriate, be
determined on the combined Financial Statements of Guarantor (which shall
include all Borrowers, Guarantor and all consolidated subsidiaries of any
Borrower or Guarantor).

8.1           Debt Service Coverage Ratio.  There shall be no required Debt
Service Coverage Ratio as of the last day of the Fiscal Quarters ended June 30,
2007, September 30, 2007 or December 31, 2007.  As of the last day of each of
the following Fiscal Quarters the Debt Service Coverage Ratio shall be greater
than or equal to the following applicable ratios:

Fiscal Quarters Ended

 

Minimum Required Ratio

 

 

 

March 31, 2008

 

0.50:1

June 30, 2008

 

0.50:1

September 30, 2008

 

0.70:1

December 31, 2008

 

0.70:1

March 31, 2009

 

0.70:1

June 30, 2009

 

0.70:1

September 30, 2009

 

1.00:1

 

8.2           Consolidated Tangible Net Worth.  Guarantor shall maintain a
minimum Consolidated Tangible Net Worth that (i) on June 30, 2007, is at least
$200,000,000 and (ii) at all times after June 30, 2007, is equal to an amount
that is not less than the sum of (a) the greater of (I) 92.5% of Guarantor’s
Consolidated Tangible Net Worth as of June 30, 2007 (as reflected in its audited
financial statements) or (II) $192,000,000, plus (b) an amount equal to fifty
percent (50%) of the positive net income of Guarantor earned during each Fiscal
Quarter that ends after June 30, 2007 plus (c) all of the net proceeds of equity
securities issued by Guarantor or any of its subsidiaries after June 30, 2007.

8.3           Leverage.

8.3.1        As of the last day of each Fiscal Quarter that ends on or after
June 30, 2007, and on or before March 31, 2008, Guarantor’s Leverage Ratio shall
not exceed 3.00:1.

8.3.2        As of the last day of each Fiscal Quarter that ends after March 31,
2008, Guarantor’s Leverage Ratio shall not exceed 2.75:1.

8


--------------------------------------------------------------------------------


8.4           Investments in Joint Ventures.  The aggregate value of Guarantor’s
and Borrowers’ investments in Joint Ventures or in any other entity that is not
directly or indirectly wholly-owned by Guarantor shall at no time exceed fifteen
(15%) percent of Guarantor’s Consolidated Adjusted Tangible Net Worth.

8.5           Ownership of Land.

On the last day of each Fiscal Quarter that ends on or after June 30, 2007, (i)
the aggregate book value of all Approved Land and Raw Land owned by Borrowers,
Guarantor or any subsidiary of a Borrower or Guarantor shall not exceed twenty
five percent (25%) of Guarantor’s Consolidated Adjusted Tangible Net Worth and
(ii) the ratio of (a) the book value of all Land owned by Borrowers, Guarantor
or any subsidiary of a Borrower or Guarantor which is not subject to a
Qualifying Agreement of Sale and on which no Unit has been constructed or is
being constructed to (b) Guarantor’s Consolidated Adjusted Tangible Net Worth
shall not exceed the following applicable ratio:

Fiscal Quarter Ending

 

Applicable Ratio

 

 

 

June 30, 2007

 

2.10:1

September 30, 2007

 

2.00:1

December 31, 2007

 

2.00:1

March 31, 2008

 

2.00:1

June 30, 2008

 

1.85:1

September 30, 2008

 

1.85:1

December 31, 2008

 

1.85:1

March 31, 2009 and thereafter

 

1.75:1

 

8.6           Units in Inventory.  At no time shall the aggregate number of
Units (whether completed or under construction) owned by Borrowers, Guarantor or
any subsidiary of Guarantor and not subject to a Qualifying Agreement of Sale
exceed thirty five percent (35%) of the total number of Units sold and settled
by Borrowers, Guarantor and all subsidiaries of Guarantor during the immediately
preceding four (4) Fiscal Quarters.

8.7           Cash Flow From Operations.  If as of the last day of any Fiscal
Quarter that ends on or after December 31, 2007, the Debt Service Coverage Ratio
is less than 1.25:1, the Cash Flow Coverage Ratio as of such day shall be
greater than or equal to 1.50:1; provided, however, that if such Cash Flow
Coverage Ratio is less than 1.50:1, such shall not be deemed to be a breach of
the covenant contained in this Section 8.7 if (a) such Cash Flow Coverage Ratio
is at least 1.00:1 and (b) the Cash Flow Coverage Ratio as of the last day of
each of the three (3) immediately preceding Fiscal Quarters ending on or after
December 31, 2007 was at least 1.50:1; provided further, however, that if the
Cash Flow Coverage Ratio as of the last day of a Fiscal Quarter ending on
December 31, 2007, March 31, 2008, or June 30, 2008 is greater than 1.00:1 but
less than 1.50:1 and the covenant contained in the preceding clause (b) is not
satisfied, such shall not be a default hereunder unless the Cash Flow Coverage
Ratio as of the last day of any of the other of the Fiscal Quarters ending on
December 31, 2007, March 31, 2008, June 30, 2008, and September 30, 2008 also is
less than 1.50:1.

9


--------------------------------------------------------------------------------


8.8           Liquidity.  Each Borrowing Base Certificate delivered to Agent as
of or after September 30, 2007, shall include a statement of the then-current
aggregate amounts Borrowers’ and Guarantor’s cash (including without limitation
restricted cash due from title companies) and Cash Equivalents, each on a
consolidated basis, as of the reporting date.  Commencing upon the date this
Amendment becomes effective, (i) the aggregate of Borrowers’ and Guarantor’s
cash and Cash Equivalents, each on a consolidated basis, on each day shall not
be less than $10,000,000 and (ii) the Liquidity as of the reporting date of each
Borrowing Base Certificate shall not be less than $15,000,000.

8.9           Reports Regarding Financial Covenants.  Within fifty (50) days
following the end of each of the first three Fiscal Quarters of each fiscal
year, and within eighty (80) days after the end of each fourth Fiscal Quarter of
each fiscal year (or within five (5) Business Days after Guarantor files its
Annual Report on Form 10-K for such Fiscal Year, if earlier), Borrowers shall
submit to Agent a Covenant Compliance Certificate, in the form attached hereto
as Exhibit 8.7 and executed by the chief financial officer of Guarantor,
confirming that the Borrower is in compliance with the financial covenants of
this Article VIII as of the dates provided herein for compliance.


14.           EVENTS OF DEFAULT.  SECTION 9.2 OF THE AGREEMENT IS HEREBY AMENDED
BY ADDING, TO THE PROVISION CONTAINED THEREIN, REFERENCE TO SECTION 7.6 AS A
COVENANT BREACH TO WHICH THE GRACE PERIOD CONTAINED IN SECTION 9.2 SHALL NOT BE
APPLICABLE.


15.           NO DEFENSE.  EACH OF THE BORROWERS AND GUARANTOR HEREBY (I)
RATIFIES AND AFFIRMS THEIR RESPECTIVE OBLIGATIONS AND LIABILITIES UNDER THE LOAN
DOCUMENTS TO WHICH THEY ARE A PARTY AND (II) REPRESENTS TO, AND AGREES WITH,
AGENT AND LENDERS THAT ON THE EFFECTIVE DATE IT HAS NO DEFENSE, SET-OFF OR
COUNTERCLAIM TO OR AGAINST ANY OF SUCH LIABILITIES OR OBLIGATIONS.


16.           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND SHALL BE BINDING
UPON ALL PARTIES, THEIR SUCCESSORS AND ASSIGNS, AND ALL OF WHICH TAKEN TOGETHER
SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


17.           ENTIRE AGREEMENT.  THE AGREEMENT (AS AMENDED BY THIS AMENDMENT)
AND THE OTHER LOAN DOCUMENTS CONTAIN THE ENTIRE AGREEMENT AND UNDERSTANDING
AMONG BORROWERS, GUARANTOR, LENDERS AND AGENT REGARDING THE FACILITY.  ALL PRIOR
NEGOTIATIONS AND DISCUSSIONS

10


--------------------------------------------------------------------------------


between or among any of the parties hereto regarding the Facility and the terms
and conditions thereof are superseded by the Agreement (as amended by this
Amendment) and the other Loan Documents.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
the day and year set forth above.

 

Master Borrower:

Greenwood Financial, Inc., a Delaware corporation

 

 

 

 

 

 

 

By:

LAWRENCE J. DUGAN

 

 

 

Lawrence J. Dugan

 

 

Vice President

 

 

 

 

 

 

Corporate Borrowers:

Masterpiece Homes, Inc.

 

OHB Homes, Inc.

 

Orleans Corporation

 

Orleans Corporation of New Jersey

 

Orleans Construction Corp.

 

Parker & Lancaster Corporation

 

Parker & Orleans Homebuilders, Inc.

 

Sharp Road Farms, Inc.

 

 

 

 

 

 

 

By:

LAWRENCE J. DUGAN

 

 

 

Lawrence J. Dugan

 

 

Vice President

 

 

[Borrowers’ signatures continued on the following page]

11


--------------------------------------------------------------------------------


 

Limited Liability Company

 

Borrowers:

OPCNC, LLC

Orleans at Bordentown, LLC

Orleans at Cooks Bridge, LLC

Orleans at Covington Manor, LLC

Orleans at Crofton Chase, LLC

Orleans at East Greenwich, LLC

Orleans at Elk Township, LLC

Orleans at Evesham, LLC

Orleans at Hamilton, LLC

Orleans at Harrison, LLC

Orleans at Hidden Creek, LLC

Orleans at Jennings Mill, LLC

Orleans at Lambertville, LLC

Orleans at Lyons Gate, LLC

Orleans at Mansfield, LLC

Orleans at Maple Glen, LLC

Orleans at Meadow Glen, LLC

Orleans at Millstone, LLC

Orleans at Millstone River Preserve, LLC

Orleans at Moorestown, LLC

Orleans at Tabernacle, LLC

Orleans at Upper Freehold, LLC

Orleans at Wallkill, LLC (f/k/a Kabro of Middletown, LLC)

Orleans at Westampton Woods, LLC

Orleans at Woolwich, LLC

Orleans Arizona Realty, LLC (f/k/a Orleans at King Ranch, LLC)
Orleans DK, LLC
Parker Lancaster, Tidewater, LLC
Wheatley Meadows Associates, LLC

 

 

 

 

 

 

 

 

 

 

By:

LAWRENCE J. DUGAN

 

 

 

 

Lawrence J. Dugan

 

 

 

Vice President

 

 

[Borrowers’ signatures continued on the following page]

12


--------------------------------------------------------------------------------


 

Limited Partnership

Borrowers:


Brookshire Estates, L.P. (f/k/a Orleans at Brookshire Estates, L.P.)

Orleans at Falls, LP

Orleans at Limerick, LP

Orleans at Lower Salford, LP

Orleans at Thornbury, LP

Orleans at Upper Saucon, L.P.

Orleans at Upper Uwchlan, LP

Orleans at West Bradford, LP

Orleans at West Vincent, LP

Orleans at Windsor Square, LP

Orleans at Wrightstown, LP

Stock Grange, LP

 

By:

OHI PA GP, LLC, sole General Partner

 

 

 

 

 

By:

LAWRENCE J. DUGAN

 

 

 

 

Lawrence J. Dugan

 

 

 

Vice President

 

 

 

 

Orleans RHIL, LP
Realen Homes, L.P.

 

By:

RHGP, LLC, sole General Partner

 

 

By:

Orleans Homebuilders, Inc.,

 

 

 

Authorized Member

 

 

 

 

 

 

 

 

 

 

 

By:

GARRY P. HERDLER

 

 

 

 

Garry P. Herdler, Executive

 

 

 

 

Vice President &

 

 

 

 

Chief Financial Officer

 

 

 

 

Guarantor:

Orleans Homebuilders, Inc., a Delaware corporation

 

 

 

 

 

 

 

By:

GARRY P. HERDLER

 

 

 

Garry P. Herdler, Executive

 

 

Vice President &

 

 

Chief Financial Officer

 

 

 

Agent:

Wachovia Bank, National Association

 

 

 

 

 

 

 

By:

JEFFREY D. WALLACE

 

 

 

Jeffrey D. Wallace

 

 

Senior Vice President

 

13


--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO FOURTH
AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT LOAN
AGREEMENT WITH GREENWOOD
FINANCIAL, INC. AS MASTER BORROWER,
DATED AS OF SEPTEMBER 6, 2007:

 

 

 

 

 

 

 

WACHOVIA BANK,
NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

JEFFREY D. WALLACE

 

 

 

Jeffrey D. Wallace, Senior Vice President

 

14


--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO FOURTH
AMENDMENT TO AMENDED AND

RESTATED REVOLVING CREDIT LOAN
AGREEMENT WITH GREENWOOD

FINANCIAL, INC. AS MASTER BORROWER,
DATED AS OF SEPTEMBER 6, 2007:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

SEAN FINNEGAN

 

 

 

Name: Sean Finnegan

 

 

Title: Senior Vice President

 

15


--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO FOURTH
AMENDMENT TO AMENDED AND

RESTATED REVOLVING CREDIT LOAN
AGREEMENT WITH GREENWOOD
FINANCIAL, INC. AS MASTER BORROWER,
DATED AS OF SEPTEMBER 6, 2007:

 

 

 

 

 

 

 

SOVEREIGN BANK

 

 

 

 

 

 

 

By:

ERNEST J. KOCIBAN

 

 

 

Name: Ernest J. Kociban

 

 

Title: Senior Vice President

 

16


--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO FOURTH
AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT LOAN
AGREEMENT WITH GREENWOOD
FINANCIAL, INC. AS MASTER BORROWER,
DATED AS OF SEPTEMBER 6, 2007:

 

 

 

 

 

 

 

MANUFACTURERS AND TRADERS TRUST
COMPANY

 

 

 

 

 

 

 

By:

BERNARD T. SHIELDS

 

 

 

Name: Bernard T. Shields

 

 

Title:   Vice President

 

17


--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO FOURTH
AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT LOAN
AGREEMENT WITH GREENWOOD
FINANCIAL, INC. AS MASTER BORROWER,
DATED AS OF SEPTEMBER 6, 2007:

 

 

 

 

 

 

 

NATIONAL CITY BANK

 

 

 

 

 

 

 

By:

SEAN APICELLA

 

 

 

Name: Sean Apicella

 

 

Title: Assistant Vice President

 

18


--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO FOURTH
AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT LOAN
AGREEMENT WITH GREENWOOD
FINANCIAL, INC. AS MASTER BORROWER,
DATED AS OF SEPTEMBER 6, 2007:

 

 

 

 

 

 

 

FIRSTRUST BANK

 

 

 

 

 

 

 

By:

GARY S. KINN

 

 

 

Name: Gary S. Kinn

 

 

Title: Senior Vice President

 

19


--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO FOURTH
AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT LOAN
AGREEMENT WITH GREENWOOD
FINANCIAL, INC. AS MASTER BORROWER,
DATED AS OF SEPTEMBER 6, 2007:

 

 

 

 

 

 

 

GUARANTY BANK

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

20


--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO FOURTH
AMENDMENT TO AMENDED AND

RESTATED REVOLVING CREDIT LOAN
AGREEMENT WITH GREENWOOD

FINANCIAL, INC. AS MASTER BORROWER,
DATED AS OF SEPTEMBER 6, 2007:

 

 

 

 

 

 

 

CITIZENS BANK OF PENNSYLVANIA

 

 

 

 

 

 

 

By:

BRUCE G. SHEARER

 

 

 

Name: Bruce G. Shearer

 

 

Title: Vice President

 

21


--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO FOURTH
AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT LOAN
AGREEMENT WITH GREENWOOD

FINANCIAL, INC. AS MASTER BORROWER,

DATED AS OF SEPTEMBER 6, 2007:

 

 

 

 

 

 

 

COMMERCE BANK, N.A.

 

 

 

 

 

 

 

By:

JOSEPH L. RAGO

 

 

 

Name: Joseph L. Rago

 

 

Title: Vice President

 

22


--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO FOURTH
AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT LOAN
AGREEMENT WITH GREENWOOD

FINANCIAL, INC. AS MASTER BORROWER,
DATED AS OF SEPTEMBER 6, 2007:

 

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

23


--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO FOURTH
AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT LOAN
AGREEMENT WITH GREENWOOD
FINANCIAL, INC. AS MASTER BORROWER,
DATED AS OF SEPTEMBER 6, 2007:

 

 

 

 

 

 

 

REGIONS BANK, successor by merger to
Amsouth Bank

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

24


--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO FOURTH
AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT LOAN
AGREEMENT WITH GREENWOOD
FINANCIAL, INC. AS MASTER BORROWER,
DATED AS OF SEPTEMBER 6, 2007:

 

 

 

 

 

 

 

FRANKLIN BANK, SSB

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

25


--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO FOURTH
AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT LOAN
AGREEMENT WITH GREENWOOD
FINANCIAL, INC. AS MASTER BORROWER,
DATED AS OF SEPTEMBER 6, 2007:

 

 

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

26


--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO FOURTH
AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT LOAN
AGREEMENT WITH GREENWOOD
FINANCIAL, INC. AS MASTER BORROWER,
DATED AS OF SEPTEMBER 6, 2007:

 

 

 

 

 

 

 

COMPASS BANK, an Alabama Banking
Corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

27


--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO FOURTH
AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT LOAN
AGREEMENT WITH GREENWOOD
FINANCIAL, INC. AS MASTER BORROWER,
DATED AS OF SEPTEMBER 6, 2007:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

JENNIFER S. KELLEY

 

 

 

Name: Jennifer S. Kelley

 

 

Title: Senior Vice President

 

28


--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO FOURTH
AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT LOAN
AGREEMENT WITH GREENWOOD
FINANCIAL, INC. AS MASTER BORROWER,

DATED AS OF SEPTEMBER 6, 2007:

 

 

 

 

 

 

 

LaSALLE BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

BRIAN R. DAVIS

 

 

 

Name: Brian R. Davis

 

 

Title: Senior Vice President

 

29


--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO FOURTH
AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT LOAN
AGREEMENT WITH GREENWOOD
FINANCIAL, INC. AS MASTER BORROWER,
DATED AS OF SEPTEMBER 6, 2007:

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS

 

 

 

 

 

 

 

By:

DAVID J. BELL

 

 

Name:

David J. Bell

 

Title:

Managing Director

 

 

 

 

By:

D. LAZAROV

 

 

Name:

Dusan Lazarov

 

Title:

Vice President

 

30


--------------------------------------------------------------------------------


Schedule 1.1A  -  Schedule of Borrowers

Master:                                                                                                     
Greenwood Financial, Inc.

Corporate:

Masterpiece Homes, Inc.

OHB Homes, Inc.

Orleans Corporation

Orleans Corporation of New Jersey

Orleans Construction Corp.

Parker & Lancaster Corporation

Parker & Orleans Homebuilders, Inc.

Sharp Road Farms, Inc.

Limited Liability Companies:

OPCNC, LLC

Orleans at Bordentown, LLC

Orleans at Cooks Bridge, LLC

Orleans at Covington Manor, LLC

Orleans at Crofton Chase, LLC

Orleans at East Greenwich, LLC

Orleans at Elk Township, LLC

Orleans at Evesham, LLC

Orleans at Hamilton, LLC

Orleans at Harrison, LLC

Orleans at Hidden Creek, LLC

Orleans at Jennings Mill, LLC

Orleans at Lambertville, LLC

Orleans at Lyons Gate, LLC

Orleans at Mansfield, LLC

Orleans at Maple Glen, LLC

Orleans at Meadow Glen, LLC

Orleans at Millstone, LLC

Orleans at Millstone River Preserve, LLC

Orleans at Moorestown, LLC

Orleans at Tabernacle, LLC

Orleans at Upper Freehold, LLC

Orleans at Wallkill, LLC (f/k/a Kabro of Middletown, LLC)

(Schedule of Borrowers continued on the following page)


--------------------------------------------------------------------------------


Orleans at Westampton Woods, LLC

Orleans at Woolwich, LLC

Orleans Arizona Realty, LLC (f/k/a Orleans at King Ranch, LLC)

Orleans DK, LLC

Parker Lancaster, Tidewater, LLC

Wheatley Meadows Associates, LLC

Limited Partnerships:

Brookshire Estates, L.P.(f/k/a Orleans at Brookshire Estates, L.P.)

Orleans at Falls, LP

Orleans at Limerick, LP

Orleans at Lower Salford, LP

Orleans RHIL, LP

Orleans at Thornbury, LP

Orleans at Upper Saucon, L.P.

Orleans at Upper Uwchlan, LP

Orleans at West Bradford, LP

Orleans at West Vincent, LP

Orleans at Windsor Square, LP

Orleans at Wrightstown, LP

Realen Homes, L.P.

Stock Grange, LP

2


--------------------------------------------------------------------------------


Schedule 2  -  Schedule of Commitments

Lender

 

Current 
Commitment Amount

 

Current 
Pro Rata Share

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

88,200,000

 

15.076923076923

%

Wachovia Bank, National Association

 

70,200,000

 

12.000000000000

%

Sovereign Bank

 

63,000,000

 

10.769230769231

%

Manufacturers and Traders Trust Company

 

45,000,000

 

7.692307692308

%

National City Bank

 

42,300,000

 

7.230769230769

%

Guaranty Bank

 

40,500,000

 

6.923076923077

%

Firstrust Bank

 

28,350,000

 

4.846153846154

%

Citizens Bank of Pennsylvania

 

27,000,000

 

4.615384615385

%

Commerce Bank, N.A.

 

27,000,000

 

4.615384615385

%

JPMorgan Chase Bank, N.A.

 

27,000,000

 

4.615384615385

%

SunTrust Bank

 

27,000,000

 

4.615384615385

%

Regions Bank

 

22,500,000

 

3.846153846154

%

Comerica Bank

 

18,000,000

 

3.076923076923

%

LaSalle Bank, National Association

 

18,000,000

 

3.076923076923

%

Franklin Bank, SSB

 

16,200,000

 

2.769230769231

%

Compass Bank

 

13,500,000

 

2.307692307692

%

Deutsche Bank Trust Company Americas

 

11,250,000

 

1.923076923077

%

 

 

 

 

 

 

 

Total

 

$

585,000,000

 

100.000000000000

%

 


--------------------------------------------------------------------------------